NUMBER 13-17-00401-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TEXAS WINDSTORM INSURANCE
ASSOCIATION, BRUSH COUNTY
CLAIMS, LTD AND DAVID GUTIERREZ,                                          Appellants,

                                           v.

DAVID JAMES AND SUE JAMES,                                                 Appellees.


                    On appeal from the 60th District Court
                        of Jefferson County, Texas.


                          ORDER OF ABATEMENT

            Before Justices Contreras, Longoria, and Hinojosa
                            Order Per Curiam

      Currently before the Court is (1) an appellants’ brief filed by Texas Windstorm

Insurance Association, Brush Country Claims, Ltd., and David Gutierrez; (2) an appellees’

brief filed by David James and Sue James; and (3) a reply brief filed by appellants. Both
appellants and appellees have requested oral argument.            The Court notes that

appellants’ brief was filed before USAA Texas Lloyds Company v. Menchaca, 545 S.W.3d
479 (Tex. 2018) was issued. In light of the fact that briefs were filed before the final

iteration of Menchaca was issued, the Court invites supplemental briefing on what effect,

if any, Menchaca and its progeny, if any, have on the disposition of this appeal.

Appellants’ and Appellees’ initial supplemental briefs shall not exceed 4,500 words and

appellants’ supplemental reply brief shall not exceed 2,400. The supplemental briefing

calendar shall commence on today’s date and be governed by rule 38.6 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 38.6. The parties request for oral

argument is CARRIED WITH THE CASE. This case is ABATED pending completion of

the supplemental briefing at which time the case will be reinstated.

      It is so ORDERED.

                                                              PER CURIAM

Delivered and filed the
18th day of July, 2018.




                                            2